Citation Nr: 0411455	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from December 1963 to December 
1966 with an honorable discharge, and January 1976 to July 
1994 with a general discharge, under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The case was later transferred to the RO in St. Petersburg, 
Florida.

It appears that the veteran raised several issues in an 
October 2002 statement that have not been addressed.  These 
issues include entitlement to earlier effective dates for 
service connection for diabetes mellitus and cardiovascular 
disease secondary to diabetes mellitus.  The Board refers 
these issues to the RO for appropriate action.

The issues of entitlement to increased disability ratings for 
hypertension and hemorrhoids will be discussed in the remand 
that follows this decision.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has PTSD, which was first diagnosed during 
service.


CONCLUSION OF LAW

PTSD was incurred during active service. 38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for PTSD.  Pertinent identified 
medical and other records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  PTSD 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Records received from U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in November 2002 reveal that the 
unit histories of the 507th Transportation Group from 
November 1965 to November 1966 document four casualties in 
April 1966 and an injury to a soldier later that same month.  
These records do not specifically confirm the veteran's 
claimed stressors, nor do they document that he served or was 
injured during combat.

Although service records do not document the occurrence of 
the veteran's claimed stressors in the Republic of Vietnam or 
that he was exposed to combat, they show that he was 
diagnosed with PTSD and depression in December 1991 while on 
active duty.  The service records do not cite a specific 
stressor, other than personal and family problems.

Post-service medical records document that the veteran has 
continued to be diagnosed with PTSD and depression.  
According to a March 1998 VA psychiatric examination report, 
based on a review of the claims files, the examiner diagnosed 
the veteran with moderate to severe PTSD. The veteran's 
military occupational special was as a nurse.  In the early 
1990s, the veteran developed PTSD and depression around the 
time that he was ordered to go to the Persian Gulf.  

VA examined the veteran again in March 1999.  The examiner 
noted that he had reviewed the claims files and that he 
considered the veteran reliable and competent.  According to 
the report, the veteran stated that he was awarded the Purple 
Heart during service.  The examiner noted that the veteran's 
service records, including the DD Form 214, did not 
corroborate the veteran's statement.  The examiner concluded 
that the veteran had PTSD with threatening stressors, 
including intrusive thoughts, poor control of aggressive 
impulses and social isolation.  The diagnosis was PTSD and 
major depression.

The Board adopts the findings made by the VA examiners in 
March 1998 and 1999.  The service medical records document 
that the veteran was diagnosed with PTSD and depression 
beginning in the early 1990s while on active duty.  The post-
service medical records document that these psychiatric 
findings have continued.  Both VA examiners in 1998 and 1999 
reviewed the veteran's claims files and reached essentially 
the same conclusion.  

The Board finds the evidence in favor of the veteran's claim 
compelling, and there is no competent evidence of record 
directly contravening the diagnosis of PTSD in December 1991 
during service and in March 1998 and 1999.  The veteran has 
been granted entitlement to service connection for major 
depression, found to have been incurred during the Gulf War 
and currently rated 30 percent disabling from July 1994.  The 
evidence supports a finding of continuity from the veteran's 
active service up to the present, and this evidence indicates 
that the veteran has symptoms attributed by medical 
professionals to PTSD; has service-related symptoms of major 
depression, and the symptoms manifested by these disabilities 
cannot be dissociated and, indeed, medical evaluations have 
attributed both to service.  The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2003).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a PTSD 
is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  A remand is required for 
readjudication of the increased rating 
issues on appeal based upon consideration 
of the requirements of Quartuccio v. 
Principi, 16 Vet.788 App. 183 (2002) 
(addressing the duties imposed by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), specifically 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2003), enacted during the pendency of 
the appellant's appeal) notice 
provisions, to include notifying the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103, Quartuccio, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

?	Specifically, the RO should 
confirm whether the veteran is 
receiving Social Security 
Administration (SSA) disability 
benefits as suggested by the 
record.  If so, the RO should 
attempt to obtain copies of the 
SSA decision granting 
disability benefits as well as 
the medical records used to 
base the decision.

2.  When all indicated development to 
obtain records pertaining to the 
veteran's claimed disorders, the veteran 
should be afforded a VA examination to 
determine the current degree of severity 
of his hypertension.  The claims folder 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed.  The RO must ensure 
that all information required for rating 
purposes is provided by the examiner.

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded an 
examination by a physician with 
appropriate expertise in order to 
determine the severity and extent of 
impairment from the appellant's 
hemorrhoids and the extent of any anal 
sphincter impairment.  Send the claims 
file to the examining physician for 
review.  

The examiner should specifically identify 
any bleeding, anal fissures and anemia 
which are present.  In assessing the 
extent of any anal sphincter impairment, 
the examiner should determine the extent 
of any leakage and assess the frequency 
of any leakage and involuntary bowel 
movements.  The rationale for all 
opinions expressed must also be provided.  

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
readjudicate the veteran's claims, 
considering any amendments in the law 
during the pendency of the claims.  
38 C.F.R. § 4.104, Diagnostic Code 7101; 
38 C.F.R. § 4.114, Diagnostic Code 7336.

5.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



